On Motion of Mr. John Rutledge Solicitor for the Complainant and by Consent of Mr. Charles Cotesworth Pinckney Solicitor for the Defendants Ordered that the Masters Report made and filed  in this Cause be confirmed and made absolute. That the House and Land in the Pleadings mentioned be sold by the Master after one Month’s Notice of such Sale. That the Sums reported due to the Complainant and Defendants Swint and Mensing, the Costs of this Suit including Six Guineas allowed to the Master for his extraordinary trouble in settling the said Accounts and £250. allowed to the Defendant Philip Mensing for the Board Maintainance Cloathing and Education of the Defendant Mary Dorothy Kelly from the 7th of January 1771 to the 7. of January next be paid by the said Master out of the Monies to arise from the said Sale. And that the Residue of the said Money be paid *608by him' to the Defendant Philip Mensing to be by him put out to Interest with the Approbation of the Master in Trust and to and for the Use Benefit and Behoof of the said Defendant Mary Dorothy Kelly. And, that £125. per Ann: for her Maintainance be allowed the said Defendant Philip Mensing till the further Order of this Court.